STONE, J. —
The foregoing opinion was delivered April 12th, 1883, after oral argument was heard on the question then presented. The only question discussed and considered on that hearing, was the proper construction of the second proviso to section 113 of the act “to provide for the assessment and collection of taxes,” &c. — Pamph. Acts 1882-3, p. 83. The construction then given to' that proviso led to a reversal of the ruling of the City Court, which was then announced. On that hearing, no question was raised as to the correct enrollment of the bill, as it passed the two houses of the General Assembly. From aught we then knew, or had heard, the enrolled bill, as it received the approval of the Governor, was a correct copy of the bill as it received the sanction of the two houses of the legislature.
A rehearing has been granted, and it is now shown that an error was committed in the enrollment, by which section 57 of the bill, as approved by the Governor, is substantially different from the same section, as agreed on and enacted by the two houses of the legislature. This, under the ruling of a majority of the court in Moog v. Randolph, at the present term, is fatal to the whole bill; and, as a consequence, the bill, generally known as the “Machinery Law,” never became a law. And *610while I am not able to concur in the conclusion that this error should defeat the whole act, considering it in the light of other constitutional rulings on what I consider a kindred question, there is much plausibility in their reasoning. If the question were res nova, I can not say I would not agree with them.
The other question urged in this cause — namely, that the session had expired before this statute was enacted — was decided adversely to the appellee in the case of Moog v. Randolph, at the present term.
The judgment of the City Court is affirmed.